 Case 3:18-cv-02758-E Document 142 Filed 10/21/19                Page 1 of 12 PageID 2263


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ECI SOFTWARE SOLUTIONS, INC.,         §
                                       §
       Plaintiff,                      §
                                       §
 v.                                    §    CAUSE NO. 3:18-cv-02758-E
                                       §
 JOHN PLYLER PLUMBING AND              §
 HARDWARE, INC.; OLSHAN                §
 LUMBER COMPANY; PROSPERITY            §
 COMPUTER SOLUTIONS, LLC;              §
 GREG MATATALL; WADE                   §
 FRAZIER; and ED BALDRIGE,             §
                                       §
       Defendant.                      §
______________________________________________________________________________

                      PLAINTIFF’S MOTION TO COMPEL
            PRODUCTION OF DOCUMENTS AND BRIEF IN SUPPORT
______________________________________________________________________________

        Pursuant to Federal Rule of Civil Procedure 37, Plaintiff ECI Software Solutions, Inc.

(“ECI”) asks the Court to compel Defendant Prosperity Computer Solutions, LLC (“Prosperity”),

to produce information requested by interrogatories under Rule 33 and documents requested under

Rule 34. Despite ECI’s good-faith efforts to confer with Defendants, the Court’s intervention is

necessary. In support thereof, ECI states as follows:

                                   I.     INTRODUCTION

        By misappropriating ECI’s trade secrets and infringing its copyrights, Defendants created

a copycat software (the “Prosperity ERP software”). The revenue that Defendants generated from

the Prosperity ERP software is directly related to ECI’s damages calculation. Through multiple

sets of discovery requests issued in April and then August 2019, ECI asked Prosperity to produce

discrete information regarding its revenues and sales from its copycat Prosperity ERP software.


MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 1
ACTIVE 46686567v1
 Case 3:18-cv-02758-E Document 142 Filed 10/21/19                   Page 2 of 12 PageID 2264


Although Prosperity initially refused to produce any of this information, it eventually agreed to

produce it.    Notwithstanding that agreement, however, Prosperity will not say when that

production will occur. ECI has waited long enough. ECI’s expert witness disclosure deadline are

just two weeks away, and ECI has no choice but to seek the Court’s intervention. ECI thus asks

the Court to compel Prosperity to produce its (i) financial statements, profit and loss statements,

balance sheets, and cash flow statements, as well as (ii) records identifying its customers, dates of

sales, costs incurred, and products sold.

                              II.     FACTUAL BACKGROUND

        1.      This is a theft of trade secrets and copyright infringement case. Among other

things, ECI alleges that Defendants, including Prosperity, stole ECI’s trade secrets, and “copied

ECI’s source code to create their copycat software product.” [Dkt. 92 ¶ 51.] To that end, ECI

claims Prosperity misappropriated trade secrets under the Defend Trade Secrets Act and the Texas

Uniform Trade Secrets Act and circumvented copyright protection systems under the Digital

Millennium Copyright Act. [See generally id.] Among other things, ECI seeks damages in the

form of “any profits of the Prosperity Defendants that are attributable to the infringement . . .

pursuant to 17 U.S.C. § 504.” [Id. ¶¶ 157, 170; see also id. ¶¶ 117, 127, & 192.]




MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 2
ACTIVE 46686567v1
    Case 3:18-cv-02758-E Document 142 Filed 10/21/19                   Page 3 of 12 PageID 2265


         2.       On April 4, 2019, ECI served its Second Set of Interrogatories to Defendant

Prosperity Computer Solutions, LLC.1 Therein, ECI asserted two interrogatories directly related

to Prosperity’s revenue related to its ERP software. Interrogatory No. 18 asks, “Describe with

particularity all revenue You generated, obtained, and/or otherwise received from and/or as a result

of selling and licensing Prosperity’s ERP software,” while Interrogatory No. 19 asks, “Describe

with particularity all revenue You generated, obtained, and/or otherwise received from and/or as a

result of providing support and service for Prosperity’s ERP software.”2

         3.       On May 28, 2019, Prosperity objected to Interrogatories No. 18 and 19, refusing to

provide ECI with any information through the following answer:

         RESPONSE: Subject to general objections, Defendant objects to this interrogatory
         on the grounds that it seeks information protected by trade-secret privilege and
         Plaintiff has not established that the information is necessary or essential to the fair
         adjudication of its claims. Defendant further objects to this interrogatory because
         the instruction to answer this interrogatory “with particularity” exceeds the
         requirements of the Federal Rules of Civil Procedure.3

         4.       Also on April 4, 2019, ECI served its Second Request for Production to Defendant

Prosperity Computer Solutions, LLC.4 In four separate documents requests—Requests No. 32,

33, 83, and 84—ECI asked Prosperity to produce various documents reflecting financial

information associated with the sale of Prosperity’s ERP software. As with the corresponding

interrogatories, on May 28, 2019, Prosperity refused to produce any documents responsive to these

document requests:

         Request for Production No. 32: All documents and communications regarding,
         reflecting, relating to, and/or evidencing all revenue You generated, obtained,


1
     App. 001-002, Ex. 1, Stark Decl. ¶ 3.
2
     App. 010-011, Ex. 1-A; App. 001-002, Ex. 1, Stark Decl. ¶ 3.
3
     App. 010-011, Ex. 1-A; App. 001-002, Ex. 1, Stark Decl. ¶ 3.
4
     App. 002, Ex. 1, Stark Decl. ¶ 4.


MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 3
ACTIVE 46686567v1
 Case 3:18-cv-02758-E Document 142 Filed 10/21/19                  Page 4 of 12 PageID 2266


        and/or otherwise received from and/or as a result of selling and licensing
        Prosperity’s ERP software.

        Response: Subject to general objections, Defendant objects to this request for
        production on the grounds that it seeks information protected by trade-secret
        privilege and Plaintiff has not established that the information is necessary or
        essential to the fair adjudication of its claims. Defendant further objects to this
        request because it is not limited in scope and seeks information that is not relevant
        to the claim and defenses in this lawsuit.

        Defendant further objects to this request on the grounds that it seeks documents
        protected by attorney-client privilege, joint-defense privilege, work-product and
        trade secret privilege.

        Request for Production No. 33: All documents and communications regarding,
        reflecting, relating to, and/or evidencing all revenue You generated, obtained,
        and/or otherwise received from and/or as a result of providing support and service
        for Prosperity’s ERP software.

        Response: Subject to general objections, Defendant objects to this request for
        production on the grounds that it seeks information protected by trade-secret
        privilege and Plaintiff has not established that the information is necessary or
        essential to the fair adjudication of its claims. Defendant further objects to this
        request because it is not limited in scope and seeks information that is not relevant
        to the claim and defenses in this lawsuit.
        Defendant further objects to this request on the grounds that it seeks documents
        protected by attorney-client privilege, joint-defense privilege, work-product and
        trade secret privilege.

        Request for Production 83: All documents and communications regarding,
        reflecting, relating to, and/or evidencing all revenue You generated, obtained,
        and/or otherwise received from and/or as a result of the sale and/or licensing of
        Prosperity’s ERP software.

        Response: Subject to general objections, Defendant objects to this request for
        production on the grounds that it seeks information protected by trade-secret
        privilege and Plaintiff has not established that the information is necessary or
        essential to the fair adjudication of its claims. Defendant further objects to this
        request because it is not limited in scope and seeks information that is not relevant
        to the claim and defenses in this lawsuit.
        Defendant further objects to this request on the grounds that it seeks documents
        protected by attorney-client privilege, joint-defense privilege, work-product and
        trade secret privilege.

        Defendant further objects because this request is duplicative of request No. 32.



MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 4
ACTIVE 46686567v1
    Case 3:18-cv-02758-E Document 142 Filed 10/21/19                 Page 5 of 12 PageID 2267


         Request for Production No. 84: All documents and communications regarding,
         reflecting, relating to, and/or evidencing all revenue You generated, obtained,
         and/or otherwise received from and/or as a result of supporting and/or servicing
         Prosperity’s ERP software.

         Response: Subject to general objections, Defendant objects to this request for
         production on the grounds that it seeks information protected by trade-secret
         privilege and Plaintiff has not established that the information is necessary or
         essential to the fair adjudication of its claims.
         Defendant further objects to this request because it is not limited in scope and seeks
         information that is not relevant to the claim and defenses in this lawsuit.
         Defendant further objects to this request on the grounds that it seeks documents
         protected by attorney-client privilege, joint-defense privilege, work-product and
         trade secret privilege.

         Defendant further objects because this request is duplicative of request No. 33.5

         5.       On June 27, 2019, the parties had a discovery conference to negotiate alleged

discovery deficiencies. Following that conference, Prosperity sent a letter to ECI, and regarding

Interrogatories No. 18 and 19, stated, “We will provide profits and loss information. If ECI

believes that Prosperity’s revenue information is relevant to its damages, and provides Prosperity

with the relevant legal authority, Prosperity will reconsider its objection.”6

         6.       On July 5, 2019, ECI served Prosperity with a Third Request for Production of

Documents (the “Third Prosperity Document Request”).7              Among other things, ECI asked

Prosperity to produce additional financial information. Prosperity responded on August 5, 2019,

again refusing to produce any documents:

         Request for Production No. 204: All documents and communications that reflect
         Prosperity’s annual financial statements from the date of Prosperity’s inception to
         the present, including but not limited to Prosperity’s detailed financial statements,
         profit and loss statements, balance sheets, and cash flow statements.



5
     App. 026-027, 039-040, Ex. 1-B.
6
     App. 0059, Ex. 1-D; App. 002, Ex. 1, Stark Decl. ¶ 5.
7
     App. 002, Ex. 1, Stark Decl. ¶ 6.


MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 5
ACTIVE 46686567v1
    Case 3:18-cv-02758-E Document 142 Filed 10/21/19                  Page 6 of 12 PageID 2268


         RESPONSE: Subject to general objections, Defendant objects to this request for
         production on the grounds that it seeks information not relevant to the claims or
         defenses asserted in this lawsuit. Defendant further objects to this request for
         production because it is unduly burdensome and is disproportionate to the needs of
         the case, considering the importance at issue in this lawsuit, the amount of
         controversy, the parties’ relative access to information, the parties’ resources, the
         importance of discovery in resolving the issues, and the fact burden or expense of
         the proposed discovery outweighs its likely benefit. Defendant is withholding
         responsive documents.

         Request for Production No. 213: All documents and communications reflecting
         the costs incurred by Prosperity related to providing any software to each of its
         customers from the date of Prosperity’s inception to the present.

         RESPONSE: Subject to general objections, Defendant objects to this request for
         production on the grounds that it seeks information not relevant to the claims or
         defenses asserted in this lawsuit. Defendant further objects to this request for
         production because it is unduly burdensome and is disproportionate to the needs of
         the case, considering the importance at issue in this lawsuit, the amount of
         controversy, the parties’ relative access to information, the parties’ resources, the
         importance of discovery in resolving the issues, and the fact burden or expense of
         the proposed discovery outweighs its likely benefit.

         Request for Production No. 214: All documents and communications reflecting
         the costs incurred by Prosperity related to providing any services to each of its
         customers from the date of Prosperity’s inception to the present.

         RESPONSE: Subject to general objections, Defendant objects to this request for
         production on the grounds that it seeks information not relevant to the claims or
         defenses asserted in this lawsuit. Defendant further objects to this request for
         production because it is unduly burdensome and is disproportionate to the needs of
         the case, considering the importance at issue in this lawsuit, the amount of
         controversy, the parties’ relative access to information, the parties’ resources, the
         importance of discovery in resolving the issues, and the fact burden or expense of
         the proposed discovery outweighs its likely benefit.8

         7.       On August 8, 2019, ECI sent a letter to Prosperity identifying the deficiencies in its

responses.9 Regarding the financial information in Request Nos. 204 and 214, ECI explained:

         This information is relevant to both Prosperity’s claim in this case that it developed
         its ERP software independent of ECI and without misappropriating ECI’s trade
         secrets and to ECI’s damages. Indeed, you already agreed to produce a limited

8
     App. 082, 085, Ex. 1-D.
9
     App. 089-095, Ex. 1-E; App. 002, Ex. 1, Stark Decl. ¶ 7.


MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 6
ACTIVE 46686567v1
     Case 3:18-cv-02758-E Document 142 Filed 10/21/19               Page 7 of 12 PageID 2269


          subset of this information by offering to produce ECI’s profit and loss statements
          (which fall within the scope of Rule 204). Yet, now, Prosperity refuses to produce
          these documents. This blanket refusal cannot be justified. Prosperity must comply
          with its discovery obligations and produce these documents.10

Prosperity never responded to that letter.

          8.       With expert deadlines looming—and five days after the Court denied the parties’

Agreed Motion for Bifurcation and Continuance of Trial Setting—on September 17, 2019, ECI

confirmed with Prosperity by e-mail whether Prosperity would agree to produce specific financial

and sales information.11 Counsel for Prosperity confirmed that it would (in blue font, below):

          ECI requested that Prosperity produce financial documents, which should include
          profit & loss statements, cash flow statements, and balance sheets. See, e.g.,
          Request 204; see also Requests 31, 32, 81, 83, 84, & 213-14. It was our
          understanding from the June meet and confer that you would be producing at least
          some of these documents. Has Prosperity produced these documents? If not, does
          it intend to? We are currently gathering these documents and will produce
          them.12

          9.       For the ensuing month, ECI asked Prosperity, repeatedly, when these documents

would be produced.13 Prosperity refused to provide any date certain, instead stating that “we are

working on gathering the financial documents for you. I do not have an ETA at this time, but we

are working on getting them to ASAP.”14 Prosperity has not produced the documents nor provided

any estimated time when they will be produced.

                               III.     ARGUMENTS AND AUTHORITIES

          Prosperity has failed to comply with its discovery obligations. ECI seeks a discrete set of

plainly relevant documents and information, and producing them would not be unduly burdensome


10
      App. 094, Ex. 1-E.
11
      App. 102, Ex. 1-F; App. 002, Ex. 1, Stark Decl. ¶ 8.
12
      App. 102, Ex. 1-F.
13
      App. 096-103, Ex. 1-F.
14
      App. 096, Ex. 1-F.


MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 7
ACTIVE 46686567v1
     Case 3:18-cv-02758-E Document 142 Filed 10/21/19                Page 8 of 12 PageID 2270


or disproportional to Prosperity. ECI thus asks the Court to overrule Prosperity’s relevance,

vagueness, burdensomeness, and proportionality objections, hold Prosperity to its agreement, and

compel Prosperity to produce the financial documents sought by ECI.

A.        The Court Should Order Prosperity to Produce Financial Sales Documents that Are
          Relevant to ECI’s Damages.

          ECI asks the Court to compel Prosperity to produce the specific information requested by

Interrogatories No. 18 and 19, as well as documents sought by Requests No. 31, 32, 83, 84, and

204. Prosperity’s failure to produce these documents is untenable.

          First, Prosperity has agreed to produce these documents. In its June 27, 2019 letter,

Prosperity agreed to produce “profits and loss information.”15 And in response to multiple emails

from ECI in the last month, Prosperity has agreed to produce responsive documents.16 Given these

representations, Prosperity cannot justify its failure to provide this information to ECI.

          Second, setting aside its agreement to produce this information, Prosperity cannot justify a

blanket refusal to produce financial and sales information. For one thing, Prosperity’s written

objections to ECI’s discovery requests are untenable. Prosperity hides behind improper and

unidentified “general objections.” Heller v. City of Dallas, 303 F.R.D. 466, 490-92 (N.D. Tex.

2014). ECI cannot know whether Defendants are withholding any documents or information based

on these objections, and if so, on what basis, particularly since those general objections are

followed by a similarly vague potpourri of other generic objections. Defendants’ continued use of

this non-specific boilerplate is “inconsistent with the Federal Rules and is not warranted by

existing law,” id. at 484, and should be stricken.




15
      App. 059, Ex. 1-C.
16
      App. 096-103, Ex. 1-F.


MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 8
ACTIVE 46686567v1
 Case 3:18-cv-02758-E Document 142 Filed 10/21/19                   Page 9 of 12 PageID 2271


        For another, ECI’s request for financial and sales information is plainly relevant to ECI’s

damages, and ECI’s discovery requests are neither unduly burdensome nor disproportional to the

needs of this litigation. The Rules allow parties to obtain discovery “regarding any nonprivileged

matter that is relevant to any party’s claim or defense.” FED. R. CIV. P. 26(b)(1); Heller, 303

F.R.D. at 489. “Relevancy is broadly construed, and a request for discovery should be considered

relevant if there is ‘any possibility’ that the information sought may be relevant to the claim or

defense of any party.” Merrill v. Waffle House, Inc., 227 F.R.D. 467, 470 (N.D. Tex. 2005). “The

party resisting discovery must show specifically how each discovery request is not relevant or

otherwise objectionable.” Samsung Elecs. Am., Inc., 321 F.R.D. at 283. ECI seeks damages in

the form of its actual damages, as well as “any profits of the Prosperity Defendants that are

attributable to the infringement . . . pursuant to 17 U.S.C. § 504.” [Dkt. 92 ¶¶ 157, 170.] Unjust

enrichment is an accepted form of damages in trade secret and copyright infringement cases. See

18 U.S.C. § 1836(b)(3)(B)(i)(II). To recover such damages, ECI has the burden to prove

Defendants’ revenue, and then Defendants would have the burden to prove appropriate offsets, if

any. See 15 U.S.C. § 1117(a) (“In assessing profits the plaintiff shall be required to prove

defendant’s sales only; defendant must prove all elements of cost or deduction claimed.”); 17

U.S.C. § 504(b) (“In establishing the infringer’s profits, the copyright owner is required to present

proof only of the infringer’s gross revenue, and the infringer is required to prove his or her

deductible expenses and the elements of profit attributable to factors other than the copyrighted

work.”). Yet, Prosperity refuses to produce any financial information. Prosperity cannot justify its

outright refusal to produce comply with ECI’s discovery requests.

        Finally, Prosperity’s refusal to produce this information has prejudiced ECI by preventing

ECI’s damages expert from analyzing this critical information. Under the parties’ agreement,


MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 9
ACTIVE 46686567v1
 Case 3:18-cv-02758-E Document 142 Filed 10/21/19                  Page 10 of 12 PageID 2272


ECI’s expert witness disclosure is just two weeks from the date of this filing, and ECI’s expert will

be unable to issue a complete report without Prosperity’s financial and sales information.17 The

Court should strike Prosperity’s boilerplate objections and order Prosperity to produce these

documents immediately. See Performance Pulsation Control, Inc. v. Sigma Drilling Techs., LLC,

No. 4:17-cv-00450, 2018 U.S. Dist. LEXIS 22929, at *12-13 (E.D. Tex. Feb. 13, 2018) (ordering

trade secret defendant to produce, among other things, “revenues and net profits”).

         Contemporaneously with this Motion, ECI has filed a renewed motion to bifurcate

discovery and continue the trial setting. In the alternative to that request, ECI asks that the Court

extend the deadline for ECI to disclose its expert opinion on damages until 30 days after

Defendants have produced the information sought herein.

                                         IV.   CONCLUSION

         Plaintiff ECI Software Solutions, Inc. respectfully requests that the Court: (i) grant this

Motion; (ii) overrule Defendant Prosperity Computer Solutions, LLC’s improper discovery

objections; (iii) compel Prosperity to comply with its discovery obligations by fully responding to

ECI’s Interrogatories No. 18 and 19 and Requests No. 31, 32, 83, 84, and 204; (iv) require

Prosperity to produce its financial statements, profit and loss statements, balance sheets, and cash

flow statements, and its records identifying its customers, dates of sales, costs incurred, and

products sold; and (v) extend ECI’s deadline for disclosing its damages expert to 30 days after

receipt of the documents and information sought herein.




17
     App. 003, Ex. 1, Stark Decl. ¶ 9.


MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 10
ACTIVE 46686567v1
 Case 3:18-cv-02758-E Document 142 Filed 10/21/19                     Page 11 of 12 PageID 2273


                                                      Respectfully submitted,

                                                      /s/P. William Stark
                                                      Christopher M. LaVigne
                                                      Texas Bar No. 24026984
                                                      lavignec@gtlaw.com
                                                      P. William Stark
                                                      Texas Bar No. 24046902
                                                      starkb@gtlaw.com
                                                      GREENBERG TRAURIG, LLP
                                                      2200 Ross Avenue, Suite 5200
                                                      Dallas, Texas 75201
                                                      Telephone: (214) 665-3600
                                                      Facsimile: (214) 665-3601

                                                      Mary-Olga Lovett
                                                      Texas Bar No. 00789289
                                                      lovettm@gtlaw.com
                                                      Rene Trevino
                                                      Texas Bar No. 24051447
                                                      trevinor@gtlaw.com
                                                      GREENBERG TRAURIG, LLP
                                                      1000 Louisiana, Suite 1700
                                                      Houston, Texas 77002
                                                      Telephone: (713) 374-3500
                                                      Facsimile: (713) 374-3505

                                                      ATTORNEYS FOR PLAINTIFF
                                                      ECI SOFTWARE SOLUTIONS, INC.

                              CERTIFICATE OF CONFERENCE

       I hereby certify that between June 11 and October 8, 2019, either I or attorneys my law
firm have conferred multiple times, both in person and by e-mail, with Elisaveta Dolghih, counsel
for Defendants, regarding the issues raised in this motion, as detailed herein. Despite these multiple
communications, the parties could not resolve these issues. Defendants have not responded to
requests for their position on the relief requested herein, so Plaintiff presumes they are opposed.

                                               /s/ P. William Stark
                                               P. William Stark




MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 11
ACTIVE 46686567v1
 Case 3:18-cv-02758-E Document 142 Filed 10/21/19                  Page 12 of 12 PageID 2274


                               CERTIFICATE OF SERVICE

         I hereby certify that on October 22, 2019, I electronically filed the foregoing document
with the Clerk of the Court through the CM/ECF system, which will send notices of electronic
filing to all counsel of record.

                                            /s/ P. William Stark
                                            P. William Stark




MOTION TO COMPEL AND BRIEF IN SUPPORT – PAGE 12
ACTIVE 46686567v1
